In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                           No. 11-579V
                                    Filed: September 17, 2015
                                        Not for Publication


*************************************
MARISSA SCHWARTZ,                           *
                                            *
              Petitioner,                   *                     Damages decision based on
                                            *                     stipulation; human papillomavirus
                                            *                     (“HPV”) vaccine; juvenile
                                            *                     rheumatoid arthritis (“JRA”);
v.                                          *                     undifferentiated connective tissue
                                            *                     disease (“UCTD”); mixed
                                            *                     connective tissue disease (“MCTD”)
                                            *
                                            *
                                            *
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
              Respondent.                   *
                                            *
*************************************
Anne C. Toale, Sarasota, FL for petitioner.
Ann D. Martin, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES 1

        On September 16, 2015, the parties filed the attached stipulation in which they agreed to

1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat.
2899, 2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be
made available to the public unless they contain trade secrets or commercial or financial information that
is privileged and confidential, or medical or similar information whose disclosure would constitute a
clearly unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify
and move to delete such information prior to the document=s disclosure. If the special master, upon
review, agrees that the identified material fits within the banned categories listed above, the special
master shall delete such material from public access.
settle this case and described the settlement terms. Petitioner received tetanus-diptheria
acellular pertussis (“Tdap”), meningococcal, and human-papillomavirus (“HPV”) vaccines on
September 13, 2008. She also received an HPV vaccine on December 18, 2008. Petitioner
alleges that her HPV vaccine(s) caused her to suffer juvenile rheumatoid arthritis (“JRA”),
undifferentiated connective tissue disease (“UCTD”), and/or mixed connective tissue disease
(“MCTD”). Petitioner further alleges that she experienced the residual effects of these injuries
for more than six months. Respondent denies that petitioner’s HPV vaccine(s), or any other
vaccines, caused her to suffer JRA, UCTD, MCTD, and/or any other injury. Nonetheless, the
parties agreed to resolve this matter informally.

        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards:

    a. a lump sum of $75,000.00 in the form of a check payable to petitioner representing
       compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a);

    b. a lump sum of $1,000.00 in the form of a check payable jointly to petitioner and Alan and
       Kathleen Schwartz, representing compensation for damages that would be available
       under 42 U.S.C. § 300aa-15(a)(1)(B); and

    c. A lump sum of $1,017.91, representing full satisfaction of any right of subrogation,
       assignment, claim, lien, or cause of action the State of California may have against any
       individual as a result of any Medicaid payments the State of California has made to or on
       behalf of petitioner from the date of her eligibility for benefits through the date of
       judgment in this case as a result of her alleged vaccine-related injury suffered on or about
       December 21, 2008, under Title XIX of the Social Security Act, available under 42 U.S.C
       § 300aa-15(g). This payment shall be made in the form of a check payable jointly to
       petitioner and

                                     Department of Health Care Services
                                        Recovery Branch – MS 4720
                                             P.O. Box 997421
                                       Sacramento, CA 95899-7421

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2



IT IS SO ORDERED.


2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
Dated: September 17, 2015       s/ Laura D. Millman
                                 Laura D. Millman
                                   Special Master




                            3